DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/25/22 have been fully considered but they are not persuasive. Applicant argues the prior art discloses capillaries and a tube but is silent with respect to a hollow core fiber. Examiner respectfully disagrees. Applicant points out paragraph 77 (cited by Examiner) as the defining feature and therefore, lacking the hollow core. Paragraph 77 (and figure 4A) shows the general structure of the fiber. Paragraph 79 goes further in describing how hollow rods are stacked with a core. Paragraph 80 further defines the holey fiber structure which has a central, hollow-core region. The claims currently do not require a single, hollow core, nor do the claims recite any cladding structure. As best shown in Applicant Figure 7B, there is a central “core” portion that comprises hollow parts, much like the prior art Figure 6. 
Remaining claims are rejected by virtue of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0069508 to Dong et al (cited in prior office action).
Dong discloses an optical component comprising: 
A hollow-core photonic crystal fiber (500) comprising internal capillaries (502) for guiding radiation and an outer capillary sheathing (“tube”; paragraph 77) the internal capillaries (paragraph 79 describes the formation of the hollow core region); and 
At least an output section having a larger cross section area over at least a portion of the central section prior to the output (taper in figures 4A and 5A).
As to claim 2, the output end is configured to not block output light (beam expands; paragraph 87).
As to claims 6 and 8, the fiber comprises a coating (1204; paragraph 95). These appear to be duplicate claims.
As to claim 10, since the claimed structure is disclosed, it’s intended use as a metrology device would also be disclosed. 
As to claim 11, this is a method claim pertaining to capping and filling the gas (paragraph 87 discloses splicing and sealing the ends).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of US 2007/0237453 to Nielsen et al.
Dong discloses the invention as claimed except for specifically:
Claim 3: two ends. 
Claim 4: caps on both ends (paragraph 87 has cap on one end).
Claim 5: pump (paragraph 93). 
Claim 7: extension spliced/joined to end.
Claim 9: clamp mount at end.
Dong does not limit the structure to a singular termination, mounting, or additional pump light. Dong does disclose using dopants. 
Nielsen discloses using “otherwise joined” ends (sections 3 and 5), two end portions (section 3; figure 21), pump light introduction (paragraph 270) and a clamped mounting end (paragraph 283). 
It would have been obvious to one having ordinary skill in the art to rearrange or add parts since doing such would involve routine skill in the art to optimize a desired and pre-determined output as a matter of obvious design choice. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883